944 F.2d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.HAROLD C. BANKS, Plaintiff-Appellant,v.CITY OF PALO ALTO, et al., Defendant-Appellee.HAROLD C. BANKS, Plaintiff-Appellant,v.CITY OF PALO ALTO, et al., Defendant-Appellee.
Nos. 90-16479, 90-16482.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1991.*Decided Sept. 12, 1991.As Amended April 2, 1992.

1
Before CANBY and KOZINSKI, Circuit Judges, and NIELSEN, District Judge.**


2
MEMORANDUM***


3
The district judge gave appellant detailed statements of pleading deficiencies and instructions on how to rectify them.   He dismissed the case only when it was absolutely clear that the complaint could not be cured by amendment.   Noll v Carlson, 809 F2d 1446 (9th Cir1987).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable William Fremming Nielsen, United States District Judge, Eastern District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3